Exhibit 10.1
(TEXT) [g21636g2163630.gif]

STOCK PURCHASE AGREEMENT Among WASATCH FOOD SERVICES, INC., WASATCH FOOD
SERVICES IDAHO, INC., CERTAIN PRINCIPAL STOCKHOLDERS OF WASATCH FOOD SERVICES,
INC. and SHAUN CARTER Dated as of December [28], 2009

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163631.gif]

TABLE OF CONTENTS PAGE ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF
BAJIO AND THE PRINCIPAL STOCKHOLDERS 1 Section 1.01 Organization 1 Section 1.02
Capitalization 2 Section 1.03 Parents and Subsidiaries 2 Section 1.04 Financial
Statements 2 Section 1.05 Options or Warrants 3 Section 1.06 Bajio Liabilities 3
Section 1.07 Absence of Certain Changes or Events 3 Section 1,08 Litigation and
Proceedings 4 Section 1.09 Contracts 4 Section 1.10 No Representations Regarding
Bajio Properties 4 Section 1.11 No Conflict With Other Instruments 5
Section 1.12 Compliance With Laws and Regulations 5 Section 1.13 Approval of
Agreement 5 Section 1.14 Banki Accounts; Power of Attorney 5 Section 1.15 Valid
Obligation 5 ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PURCHASERS
Section 2.01 Organization 5 Section 2.02 Litigation and Proceedings 5
Section 2.03 No Conflict With Other Instruments 6 Section 2.04 Valid Obligation
6 ARTICLE III STOCK PURCHASE 6 Section 3.01 The Stock Purchase 6 Section 3.02
Closing Events 6 Section 3.03 Termination 6 ARTICLE IV SPECIAL COVENANTS 7
Section 4.01 Access to Properties and Records 7 Section 4.02 Delivery of Books
and Records 7 Section 4.03 Third Party Consents and Certificates 7 Section 4.04
Designation of Directors and Officers 7 Section 4.05 Indemnification 7
Section 4.06 The Acquisition of Bajio Common Stock 8 Section 4.07 Purchaser’s
Due Diligence Review of Bajio 8 ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF
PURCHASER 8 Section 5.01 Accuracy of Representations and Performance of
Covenants 8 Section 5.02 Officer’s Certificate 8 Section 5.03 Good Standing 9
Section 5.05 No Governmental Prohibition 9 Section 5.06 Consents 9 i

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163632.gif]

ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF WASATCH 9 Section 6.01
Accuracy of Representations and Performance of Covenants 9 Section 6.02 No
Governmental Prohibition 9 Section 6.03 Franchisor Consent 9 Section 6.04
Completion of Acquisition 9 ARTICLE VII MISCELLANEOUS 9 Section 7.01 Brokers 9
Section 7.02 Governing Law; Jurisdiction; Venue 10 Section 7.03 Notices 10
Section 7.04 Attorney’s Fees 11 Section 7.05 Confidentiality 11 Section 7.06
Public Announcements and Filings 1211 Section 7.07 Recitals 11 Section 7.08
Third-Party Beneficiaries 11 Section 7.09 Expenses 11 Section 7.10 Survival;
Termination 11 Section 7.11 Counterparts 11 Section 7.12 Amendment or Waiver 12
Section 7.13 Entire Agreement 12 Section 7.14 No Representations Regarding Tax
Treatment 12 Section 7.15 Severability 12 WASATCH SCHEDULES EXHIBIT A: FORM OF
INVESTMENT LETTER EX A ii

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163633.gif]

STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is
made and entered into as of the f2#1 day of December, 2009 (the “Closing Date”),
by and among WASATCH FOOD SERVICES, INC., a Nevada corporation (“Wasatch”):
WASATCH FOOD SERVICES IDAHO, INC., an Idaho corporation (“Bajio”); Shaun Carter
(the “Purchaser”): and Ben Peay and Megan Overton, principal stockholders of
Wasatch (the “Principal Stockholders”), upon the following premises: RECITALS;
WHEREAS, Wasatch owns one hundred percent (100%) of the issued and outstanding
shares of capital stock (the “Bajio Shares”) of Bajio; WHEREAS, Wasatch plans to
acquire other operating subsidiaries and when and if such additional
subsidiaries have been acquired, Wasatch desires to sell and transfer Bajio to
Purchaser; and WHEREAS, the parties desire to enter into this Agreement to
provide for Purchaser’s acquisition from Wasatch of the Bajio Shares; AGREEMENT;
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows: ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES
OF BAJIO AND WASATCH As an inducement to, and to obtain the reliance of
Purchaser, Bajio and the Principal Shareholders hereby represent and warrant as
of the date hereof as follows: Section 1.01 Organization. (a) Bajio is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Idaho and has the corporate power and is duly authorized
under all applicable laws, regulations, ordinances, and orders of public
authorities to carry on its business in all material respects as it is now being
conducted. Set forth in Item 1.01 of the Bajio Schedules are complete and
correct copies of the Articles of Incorporation and Bylaws of Bajio as in effect
on the Closing Date (together, the “Bajio Charter”). The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of the Bajio Charter. Bajio
has taken all action required by law, the Bajio Charter or otherwise to
authorize the execution and delivery of this Agreement, and Bajio has full 1

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163634.gif]

power, authority, and legal right and has taken all action required by law, the
Bajio Charter or otherwise to consummate the transactions herein contemplated.
Wasatch is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and has the corporate power and is duly
authorized under all applicable laws, regulations, ordinances, and orders of
public authorities to carry on its business in all material respects as it is
now being conducted. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, violate any
provision of the articles of incorporation or bylaws of Wasatch. Wasatch has
taken all action required by law, its articles of incorporation and bylaws or
otherwise to authorize the execution and delivery of this Agreement, and Wasatch
has full power, authority, and legal right and has taken all action required by
law, its articles of incorporation and bylaws or otherwise to consummate the
transactions herein contemplated. Section 1.02 Capitalization. The authorized
capitalization of Bajio consists of fifty five million (55,000,000) shares of
common stock, par value $0,001, of which ten thousand (10,000) shares are issued
and outstanding, all of which are owned by Wasatch. All issued and outstanding
shares of Bajio common stock are duly authorized, legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. Section 1.03 Parents and Subsidiaries. Bajio is a wholly-owned
subsidiary of Wasatch and Wasatch owns the Bajio Shares free and clear of any
liens and encumbrances of any type or nature. Bajio does not have any
subsidiaries and does not own, beneficially or of record, any shares of any
other corporation. Section 1.04 Financial Statements. Set forth in Item 1.04ra)
of the Wasatch Schedules are (i) the audited consolidated balance sheets of
Wasatch as of December 31, 2008 and 2007, and the related consolidated
statements of operations, stockholders’ equity (deficit) and cash flows for the
years ended December 31, 2008 and 2007, together with the notes to such
statements and the opinion of HJ & Associates, LLC (“HJ”), independent certified
public accountants of Wasatch with respect thereto. Such financial statements
reflect the financial condition and results of operations of Wasatch and Bajio
on a consolidated basis. Set forth in Item 1.04fto of Wasatch Schedule are: The
condensed consolidated financial statements of Wasatch as of September 30, 2009
and for the three and nine months ended September 30, 2009 and 2008, together
with the notes to such statements, and all such financial statements have been
reviewed by the management of Wasatch. Such financial statements reflect the
financial condition and results of operations of Wasatch and Bajio on a
consolidated basis. All such financial statements have been prepared in
accordance with GAAP consistently applied throughout the periods involved. The
balance sheets are true 2

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163635.gif]

and accurate and present fairly as of their respective dates the financial
condition of Wasatch and Bajio on a consolidated basis. As of the date of such
balance sheets, except as and to the extent reflected or reserved against
therein, neither Wasatch nor Bajio had any liabilities or obligations (absolute
or contingent) which should be reflected in the balance sheets or the notes
thereto prepared in accordance with GAAP, and all assets reflected therein are
properly reported and present fairly the value of the assets of Wasatch and
Bajio, in accordance with GAAP. The statements of operations, stockholders’
equity and cash flows reflect fairly the information required to be set forth
therein by GAAP. Bajio has no liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.
Wasatch has timely filed all consolidated state, federal or local income and/or
franchise tax returns required to be filed by it from its inception to the date
hereof. Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.
Section 1.05 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of Bajio. Section 1.06 Baiio Liabilities. Bajio Schedule 1.06 lists the
promissory notes, related loan and security agreements and accounts payable of
Bajio as of the date hereof, certain of which represent obligations of Wasatch
and Bajio on a consolidated basis, which have been assigned to and assumed by
Bajio in anticipation of the transaction contemplated by this Agreement. At
closing certain of such loans shall be forgiven by affiliates of the Principal
Stockholders as indicated in Bajio Schedule 1.06. Section 1.07 Absence of
Certain Changes or Events. Except as set forth in Bajio Schedule 1.07, since
September 30, 2009: There has not been any material adverse change in the
business, operations, properties, assets or condition (financial or otherwise)
of Bajio except that it has continued to incur losses from operations; Bajio has
not (i) amended the Bajio Charter; (ii) declared or made, or agreed to declare
or make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) made any material change in its method
of management, operation or accounting; (iv) entered into any transactions or
agreements other than in connection with this Agreement and the transactions
contemplated herein; or (v) made any increase in or adoption of any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement, made to, for or with its
officers, directors, or employees; and 3

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163636.gif]

(c) Bajio has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business and liabilities
of Wasatch that have been assumed by Bajio as reflected in Bajio Schedule 1.07;
(iii) sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights, or canceled, or agreed to cancel, any debts or claims; or
(iv) issued, delivered or agreed to issue or deliver, any stock, bonds or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock). Section 1.08 Litigation and Proceedings There are no
actions, suits, proceedings or investigations pending or threatened by or
against Bajio or affecting Bajio or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind. Bajio has no knowledge of any default on
its part with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default. Section 1.09 Contracts. Except as set
forth in Item 1.09 of the Bajio Schedules: Bajio is not a party to, and its
assets, products, technology and properties are not bound by, any contract,
franchise, license agreement, agreement, debt instrument or other commitments
whether such agreement is in writing or oral. Bajio is not a party to or bound
by, and the properties of Bajio are not subject to any contract, agreement,
other commitment or instrument; any charter or other corporate restriction; or
any judgment, order, writ, injunction, decree, or award; and Bajio is not a
party to any oral or written (i) contract for the employment of any officer or
employee; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan, (iii) agreement, contract, or
indenture relating to the borrowing of money, (iv) guaranty of any obligation,
(vi) collective bargaining agreement; or (vii) agreement with any present or
former officer or director of Bajio. Section 1.10 No Representations Regarding
Bajio Properties. Bajio and the Principal Stockholders make no representations
or warranties whatsoever with regard to the condition of the real and personal
property and equipment of Bajio and such items of property and equipment are
being conveyed in an “as is” condition. Section 1.11 No Conflict With Other
Instruments. Subject to the consent of Bajio, LLC, the franchisor, the execution
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any 4

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163637.gif]

indenture, mortgage, deed of trust, or other material agreement or instrument to
which Bajio is a party or to which any of its assets, properties or operations
are subject. Section 1.12 Compliance With Laws and Regulations. Bajio has
complied with all applicable statutes and regulations of any federal, state, or
other applicable governmental entity or agency thereof. This compliance
includes, but is not limited to, the filing of all reports to date with federal
and state securities authorities. Section 1.13 Approval of Agreement. The boards
of director of both Wasatch and Bajio have authorized the execution and delivery
of this Agreement by Wasatch and Bajio, respectively, and have approved this
Agreement and the transactions contemplated hereby. Section 1.14 Bank Accounts:
Power of Attorney. Set forth in Item 1.12 of the Bajio Schedules is a true and
complete list of (a) all accounts with banks, money market mutual funds or
securities or other financial institutions maintained by Bajio within the past
twelve (12) months, the account numbers thereof, and all persons authorized to
sign or act on behalf of Bajio, and (b) the check ledger for the last twelve
(12) months. Section 1.15 Valid Obligation. This Agreement and all agreements
and other documents executed by Wasatch and Bajio in connection herewith
constitute the valid and binding obligation of Wasatch and Bajio, respectively,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought. ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF PURCHASER As an inducement to, and
to obtain the reliance of Wasatch and Bajio, Purchaser represents and warrants,
as of the Closing Date, as follows: Section 2.01 Authorization. Purchaser is an
individual residing in Utah County, Utah with full power, authority, and legal
right to enter into this Agreement and consummate the transactions herein
contemplated without the consent of any third party. Section 2.02 Litigation and
Proceedings. There are no material actions, suits, proceedings, or
investigations pending or, to the knowledge of Purchaser after reasonable
investigation, threatened by or against Purchaser or affecting Purchaser or his
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
Purchaser does not have any knowledge of any material default on his part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default. 5

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163638.gif]

Section 2.03 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which Purchaser is a party
or to which any of his assets, properties or operations are subject. Section
2.04 Valid Obligation. This Agreement and all agreements and other documents
executed by Purchaser in connection herewith constitute the valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought. ARTICLE III STOCK
PURCHASE Section 3.01 The Stock Purchase. On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, Wasatch, by
executing this Agreement, shall assign, transfer and deliver to Purchaser, free
and clear of all liens, pledges, encumbrances, charges, restrictions or known
claims of any kind, nature, or description, the Bajio Shares, constituting all
of the shares of Bajio, including voting power, of Bajio. In exchange for the
transfer of the Bajio Shares by Wasatch, Purchaser agrees to pay Wasatch in cash
at closing the amount of One Thousand and no/100 Dollars ($1,000). In addition,
at closing, the Principal Stockholders shall cause certain promissory notes of
Bajio to be forgiven by the holders thereof, as indicated in Bajio
Schedule 1.06. To the extent any item of Bajio debt has been personally
guaranteed by the Principal Stockholders, such personal guarantees shall
continue in effect from and after the closing; provided, the Principal
Stockholders shall be granted a security interest in the stock and assets of
Bajio. As a result of the stock purchase as contemplated herein, the Purchaser
will beneficially own one hundred percent (100%) of the voting capital stock of
Bajio on the Closing Date. On the Closing Date, Wasatch shall surrender its
certificate or certificates representing the Bajio Shares to Purchaser.
Section 3.02 Closing Events. On the Closing Date, Wasatch and Purchaser shall
execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged,
and delivered), any and all certificates, opinions, financial statements,
schedules, agreements, resolutions, rulings or other instruments required by
this Agreement to be so delivered on or prior to the Closing Date, together with
such other items as may be reasonably requested by the parties hereto and their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby. Section 3.03 Termination. This Agreement may be terminated
by Purchaser only in the event that Purchaser, Wasatch or Bajio fail to meet the
conditions precedent set forth in Articles V and VI herein. If this Agreement is
terminated pursuant this Section, this Agreement shall be of no further force or
effect, and no obligation, right or liability shall arise hereunder, except as
set forth herein below. 6

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163639.gif]

ARTICLE IV SPECIAL COVENANTS Section 4.01 Access to Properties and Records.
Wasatch and Bajio will afford to Purchaser full access to the properties, books
and records of Bajio in order that Purchaser may have a full opportunity to make
such reasonable investigation as it shall desire to make of the affairs of Bajio
and will furnish Purchaser with such additional financial and operating data and
other information as to the business and properties of Bajio as Purchaser shall
from time to time reasonably request. Section 4.02 Delivery of Books and
Records. On or prior to the Closing Date, Bajio shall deliver to Purchaser the
originals of the corporate minute books, books of account, contracts, records,
and all other books or documents of Bajio. Section 4.03 Third Party Consents and
Certificates. Bajio and Purchaser hereby agree to cooperate with each other in
order to obtain any required third-party consents to this Agreement and the
transactions herein contemplated. Section 4.04 Designation of Directors and
Officers. On the Closing Date, (a) the following persons shall be appointed to
serve as the officers of Bajio, effective immediately: Shaun Carter, President,
Secretary and Treasurer, and Ben Peay shall resign from each of his officer
positions of Bajio, effective immediately, (c) Shaun Carter shall be appointed
to serve as a director of Bajio and Ben Peay shall resign as a director of Bajio
effective upon such appointment. Section 4.05 Indemnification. The Principal
Shareholders hereby agrees to indemnify Purchaser as of the Closing Date against
any loss, liability, claim, damage, or expense (including, but not limited to,
any and all expense whatsoever reasonably incurred in investigating, preparing,
or defending against any litigation, commenced or threatened, or any claim
whatsoever) (“Loss”), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or any misrepresentations made under
Article I of this Agreement. The indemnification provided for in this paragraph
shall survive the closing hereunder, the consummation of the transactions
contemplated hereby and termination of this Agreement for one year following the
Closing Date. Purchaser agrees that the foregoing indemnification shall
constitute the sole and exclusive remedy of Purchaser under this Agreement and
Purchaser agrees that it will look solely to the Principal Shareholders and that
Wasatch shall have no liability to Purchaser hereunder of any kind or nature
whatsoever. The Purchaser hereby agrees to indemnify Wasatch, each of the
officers, agents, and directors of Wasatch as of the Closing Date, and the
Principal Stockholders against any Loss to which it or they may become subject
arising out of or based on any inaccuracy appearing in or misrepresentation made
under Article II of this Agreement. The indemnification provided for in this
paragraph shall survive the closing hereunder 7

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163640.gif]

and the consummation of the transactions contemplated hereby and termination of
this Agreement for one year following the Closing Date. Section 4.06 The
Acquisition of Baiio Common Stock. Purchaser hereby acknowledges and agrees that
the consummation of this Agreement, including the sale of the Baiio common stock
to Purchaser as contemplated hereby, constitutes the offer and sale of
securities under the Securities Act of 1933, as amended, and applicable state
statutes. Purchaser agrees that such transaction shall be consummated in
reliance on exemptions from the registration and prospectus delivery
requirements of such statutes, which depend, among other items on the
circumstances under which such securities are acquired. In order to provide
documentation for reliance upon the exemptions from the registration and
prospectus delivery requirements for such transactions, the Purchaser shall
execute and deliver to Wasatch an Investment Representation Letter in
substantially the form of Exhibit A attached hereto. Section 4.07 Purchaser’s
Due Diligence Review of Bajin. Purchaser has completed to his satisfaction a due
diligence review of the business and financial condition of Bajio and has
received all information and completed all inspections requested by him.
Purchaser is aware of the nature of Bajio’s operations and the condition of the
property, equipment, fixtures and other assets utilized in connection with
Bajio’s operations. Further, Purchaser acknowledges that he is aware that the
liabilities of Bajio exceed its assets and that Bajio has operated at a loss
since its inception. Purchaser is willing to acquire the Bajio Shares based on
what he perceives to be the value of Bajio’s intangible assets and his belief
that he can utilize the assets and existing client base of Bajio to achieve
profitable operations in the future. ARTICLE V CONDITIONS PRECEDENT TO
OBLIGATIONS OF PURCHASER The obligations of Purchaser under this Agreement are
subject to the satisfaction, on or before the Closing Date, of the following
conditions: Section 5.01 Accuracy of Representations and Performance of
Covenants. The representations and warranties made by Bajio and the Principal
Stockholders in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date. Wasatch and Bajio shall have performed and complied with
all covenants and conditions required by this Agreement to be performed or
complied with by them. Bajio shall furnish to Purchaser a certificate signed by
a duly authorized officer of Bajio and dated the Closing Date, to the foregoing
effect. Section 5.02 Officer’s Certificate Purchaser shall have been furnished
with a certificate dated the Closing Date and signed by a duly authorized
executive officer of Bajio to the effect that no litigation, proceeding,
investigation or inquiry is pending or to the best knowledge of Bajio
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or which might
result in any material adverse change in any of the assets, properties or
operations of Bajio. 8

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163641.gif]

Section 5.03 Good Standing. Purchaser shall have received a certificate of good
standing, (or their equivalent) dated as of a date within five (5) business days
prior to the Closing Date certifying that Bajio is in good standing as a
corporation in Idaho. Section 5.04 No Governmental Prohibition. No order,
statute, rule, regulation, executive order, injunction, stay, decree, judgment
or restraining order shall have been enacted, entered, promulgated or enforced
by any court or governmental or regulatory authority or instrumentality which
prohibits the consummation of the transactions contemplated hereby. Section 5.05
Consents. Bajio, LLC, the franchisor, shall have consented to the transfer of
the Bajio shares from Wasatch to Purchaser hereunder. ARTICLE VI CONDITIONS
PRECEDENT TO OBLIGATIONS OF WASATCH The obligations of Wasatch under this
Agreement are subject to the satisfaction, at or before the Closing Date, of the
following conditions: Section 6.01 Accuracy of Representations and Performance
of Covenants. The representations and warranties made by Purchaser in this
Agreement were true when made and shall be true as of the Closing Date (except
for changes therein permitted by this Agreement) with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date. Purchaser shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Purchaser. Section 6.02 No Governmental Prohibition. No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby. Section 6.03 Franchisor
Consent. Bajio, LLC, the franchisor, shall have consented to the transfer of the
Bajio shares from Wasatch to Purchaser hereunder. Section 6.04 Completion of
Acquisition. Wasatch shall have completed its acquisition of the additional
operating subsidiaries currently contemplated to be acquired by it, which will
render the operations of Bajio incompatible with the new operating subsidiaries
of Wasatch. ARTICLE VII MISCELLANEOUS Section 7.01 Brokers. The parties agree
that there were no finders or brokers involved in bringing the parties together
or who were instrumental in the negotiation, execution or consummation of this
Agreement. The Principal Stockholders and Purchaser each agree to indemnify the
other against any claim by any third-person other than those described 9

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163642.gif]

above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party (which shall in the case of the Principal
Stockholders include Wasatch and Bajio) and such third person, whether express
or implied from the actions of the indemnifying party. Section 7.02 Governing
Law: Jurisdiction: Venue. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of State law, with the laws of the State of
Nevada. Venue for all matters shall be in Salt Lake County, Utah, without giving
effect to principles of conflicts of law thereunder. Each of the parties
irrevocably consents and agrees that any legal or equitable action or
proceedings arising under or in connection with this Agreement shall be brought
exclusively in the federal courts of the United States sitting in Salt Lake
County, Utah. By execution and delivery of this Agreement, each party hereto
irrevocably submits to and accepts, with respect to any such action or
proceeding, generally and unconditionally, the jurisdiction of the aforesaid
court, and irrevocably waives any and all rights such party may now or hereafter
have to object to such jurisdiction. Section 7.03 Notices. Any notice or other
communications required or permitted hereunder shall be in writing and shall be
sufficiently given if personally delivered to it or sent by overnight courier or
registered mail or certified mail, postage prepaid, return receipt requested,
addressed as follows: If to Wasatch, Bajio or the Principal Stockholders: C/O
Ben Peay 10626 South Covered Bridge Drive Spanish Fork, Utah 84660 If to
Purchaser: Shaun Carter 959 South 2300 East Springville, Utah 84663 or such
other addresses as shall be furnished in writing by any party in the manner for
giving notices hereunder, and any such notice or communication shall be deemed
to have been given (i) upon receipt, if personally delivered, (ii) on the day
after dispatch, if sent by overnight courier and (iii) five days after deposit
in the U.S. mail, prepaid via registered or certified mail, return receipt
requested. Section 7.04 Attorney’s Fees. In the event that any party institutes
any action or suit to enforce this Agreement or to secure relief from any
default hereunder or breach hereof, the prevailing party shall be reimbursed by
the losing party for all costs, including reasonable attorney’s fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein. 10

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163643.gif]

Section 7.05 Confidentiality. Each party hereto agrees with the other that
unless and until the transactions contemplated by this Agreement have been
consummated it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (11) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein. }
Section 7.06 Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the general trade or trade press, or to
any third party (other than its advisors and representatives in connection with
the transactions contemplated hereby) or file any document, relating to this
Agreement and the transactions contemplated hereby, except as may be mutually
agreed by the parties. Copies of any such filings, public announcements or
disclosures, including any announcements or disclosures mandated by law or
regulatory authorities, shall be delivered to each party at least one
(1) business day prior to the release thereof. Section 7.07 Recitals. The
recitals to this Agreement are true and correct and are incorporated herein, in
their entirety, by this reference. Section 7.08 Third-Partv Beneficiaries. This
Agreement is strictly among Wasatch, Bajio, the Principal Stockholders, Bajio
and the Purchaser, and, except as specifically provided herein, including,
without limitation, those persons indemnified pursuant to Section 4.06 herein,
no director, officer, stockholder (other than the Purchaser), employee agent
independent contractor or any other person or entity shall be deemed to be a
third-partv beneficiary of this Agreement. Section 7.09 Expenses. Each party
will bear its own expenses, including legal, accounting and professional fees,
incurred in connection with the transactions contemplated by this Agreement.
Section 7.10 Survival; Termination. The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one
(1) year. Section 7.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. 11

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163644.gif]

Section 7.12 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended. Section 7.13
Entire Agreement. This Agreement represents the entire agreement between the
parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
such subject matter. Section 7.14 No Representations Regarding Tax Treatment.
Notwithstanding anything else to the contrary contained in this Agreement, the
parties acknowledge and agree that no party is making any representation or
warranty as to the tax treatment of the transactions contemplated by this
Agreement. The parties acknowledge and agree that each (i) has had the
opportunity to obtain independent legal and tax advice with respect to the
transactions contemplated by this Agreement, and (ii) is responsible for paying
its own taxes, including without limitation, any adverse tax consequences that
may result if the transactions contemplated by this Agreement are not treated
for tax purposes in the manner contemplated by the parties. Section 7.15
Severabilitv. If any provision of this Agreement shall be held invalid, illegal
or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall remain in full force and shall not be affected thereby,
and there shall be deemed substituted for such invalid, illegal or unenforceable
provision a valid, legal and enforceable provision as similar as possible to the
provision at issue. [Signatures appear on the following page] 12

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163645.gif]

IN WITNESS WHEREOF, this Stock Purchase Agreement has been executed by the
parties hereto as of the date first above written. WASATCH: PURCHASER: WASATCH
FOOD SERVICES, INC. Name: Ben Peay Shaun Carter Tide: President BAJIO: PRINCIPAL
STOCKHOLDERS: WASATCH FOOD SERVICES IDAHO, INC. Ben Peay Address: 10626 South
Covered Bridge Drive Bv: Ben Peay Spanish Fork, Utah 84660 Name: Ben Peay Tide:
President Megan Overton 906 S. West Cobblestone Dr. Heber, UT 84032 13

 



--------------------------------------------------------------------------------



 



(TEXT) [g21636g2163646.gif]

IN WITNESS WHEREOF, this Stock Purchase Agreement has been executed by the
parties hereto as of the date first above written. WASATCH: PURCHASER: WASATCH
FOOD SERVICES, INC. By: : Name: Shaun Carter Title: BAJIO: PRINCIPAL
STOCKHOLDERS: WASATCH FOOD SERVICES IDAHO, INC. Ben Peay Address: 10626 South
Covered Bridge Drive B Spanish Fork, Utah 84660 Megap Overton 906 S. West
Cobblestone Dr. Heber.UT 84032 13

 